DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2020 and January 18, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 10 is objected to because of the following informalities:  the phrase “has is” on line 3 appears to be awkward.  Appropriate correction is required.
Claim 23 is objected to because of the following informalities: claim 23 ends with a semicolon instead of a period.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15,18, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the boundary" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the predetermined distance" in line 3 and “the lateral spacing” in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the diameter of the balls" in line 4 and “the balls in line 5.  It is unclear if “the balls” refer back to “sports balls” or new structural elements.  There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation "the substantially parallel planes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-7, 9, and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slusarz (US 5,086,948).
As to claim 1, Slusarz discloses a ball carrier (10) configured to hold a plurality of sports balls (23), as illustrated in Figures 1-3, the carrier comprising a first frame portion defining a first substantially planar geometric shape; a second frame portion defining a second substantially planar geometric shape (see annotated Figure 3 below); wherein the first frame portion and the second frame portion are positioned substantially parallel to each other to form a sports ball carrier having an internal volume defined by the first frame portion and the second frame portion for holding a plurality of sports balls (see Figure 2 and  col. 2, line 40); wherein the internal volume has a thickness between the substantially parallel planes of the first frame portion and the second frame portion such that the first frame portion and the second frame portion capture the sports balls in the internal volume of the carrier as a substantially planar, one sports ball thick array (see Figure 2).

    PNG
    media_image1.png
    971
    970
    media_image1.png
    Greyscale

With claim 2, the ball carrier has a sports ball entry port (22) (see col. 3, lines 1-10).
With claim 3, the sports balls comprise tennis balls (see col. 2, line 40).
With claim 4, the sports ball entry port is configured to deform a sports ball as the sports ball passes through the sports ball entry port (see col. 3, lines 1-10).
With claim 6, the internal volume has a length and a width, and wherein the width changes along the length (from first end to second end) (see annotated Figure 2 below).

    PNG
    media_image2.png
    904
    1101
    media_image2.png
    Greyscale

With claim 7, the width increases in size from a first end of the ball carrier to a second end of the ball carrier (see annotated Figure 2 above).
With claim 9, a maximum width of the ball carrier internal volume is more than three times the diameter of a regulation sports ball and less than six times the diameter of a regulation sports ball (see Figure 2).
With claim 13, the first substantially planar geometric shape is substantially congruent with the second substantially planar geometric shape.
With claim 14, the first and second geometric shapes are polygons.
With claim 15, the first and second geometric shapes comprise a curved segment of boundary (see annotated Figure 2 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12, 20-21, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Slusarz (US 5,086,948) in view of Green (US 5,951,075).
As to claims 10-12, Slusarz discloses at least one of the first frame portion and the second frame portion comprising an opening, wherein the opening is spanned by walls (16,17) made of lightweight flexible material, such as nylon (see col. 2, lines 40-43). 
Green teaches a ball carrier comprising first and second frames (611,612) having multiple strings, being a net material (614),  extending both horizontal and vertically across an opening of each of the first and second frames (see Figures 15-21 and col. 5, lines 24-30).
The substitution of one known element (multiple strings as shown in Green) for another (nylon wall as shown in Slusarz would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention since the substitution of the multiple strings shown  in Green would have yielded predictable results, namely, a netting interlocking with the first and second frame portions in Slusarz in order to provide a real-time visible count of the number of tennis balls stored within the ball carrier.
With regards to claim 20, Slusarz discloses a ball carrier (10), as illustrated in Figures 1-3, having a frame defining an internal volume for holding a plurality of sports balls (see annotated Figure 3 above), wherein the internal volume defined by the frame comprises a length, a maximum width, a minimum width, and a thickness, wherein the maximum width is at least 3 times the thickness (see annotated Figure 2 below).  Slusarz does not specifically disclose that the length is at least 1.5 times the maximum width.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Slusarz such that the length is at least 1.5 times the maximum width, so as to increase the storage capacity of the ball carrier.   As discussed in MPEP 2144.05 (citing  In re Aller, 220 F.2d 454, 456 (CCPA 1955)), where routine testing and general experimental conditions are present, discovering the optimum or workable ranges until the desired effect is achieved involves only routine skill in the art.

    PNG
    media_image3.png
    1147
    1011
    media_image3.png
    Greyscale


With claim 21, the frame tapers from the maximum width to the minimum width along the length (see annotated Figure 2 above).
With claim 23, the frame comprises a first frame portion defining a first substantially planar geometric shape and a second frame portion defining a second substantially planar geometric shape; and
and wherein the first frame portion and the second frame portion are positioned substantially parallel to each other to form the internal volume (see annotated Figure 3 above).
With claim 24, the internal volume has a thickness between substantially parallel planes of the first frame portion and the second frame portion such that the first frame portion and the second frame portion capture the sports balls in the internal volume of the carrier as a substantially planar, one sports ball thick array (see Figure 2).
Allowable Subject Matter
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Barandao, Jacob, Sutta, Smith, Roberts, Sherr, and Billig are cited as being relevant art, because each prior art shows a ball carrier having first and second frame portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN VU whose telephone number is (571)272-1961. The examiner can normally be reached Monday-Friday, 8:00 am - 4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN VU
Primary Examiner
Art Unit 3651



/STEPHEN A VU/Primary Examiner, Art Unit 3651